Exhibit 10.1

 

STOCK PURCHASE AGREEMENT
(Standard Form)

 

This Stock Purchase Agreement(this “Agreement”) is made as of December 26, 2002,
by and between Gerald G. Mercer (“Seller”), and Gryphon Master Fund.  In
addition, AirNet Systems, Inc., an Ohio corporation (the “Company”) is a party
to this Agreement for the limited purpose of being subject and bound by the
provisions of Section 7 below and Exhibit III attached hereto.

 

RECITALS:

 

WHEREAS, Seller desires to sell (the “Offering”), on or before December 26,
2002, up to an aggregate of 733,200 shares (the “Offered Shares”) of the common
shares, par value $0.01 per share (the “Common Stock”), of the Company, in one
or more blocks of stock; and

 

WHEREAS, Buyer desires to purchase from Seller, 33,200 of the Offered Shares
(the “Purchased Shares”) on the terms and conditions set forth below;

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

1.                                       Subject to the terms and conditions
hereof, Buyer agrees to purchase from Seller, and Seller agrees to sell to
Buyer, the Purchased Shares, with such Purchased Shares being sold by Seller to
Buyer free and clear of all claims, liens, or encumbrances of any kind, except
as described in Section 5 below.

 

2.                                       The purchase price for the Purchased
Shares shall be $4.25 per share ($141,100.00 in the aggregate (the “Purchase
Price”)).  Stonegate Securities, Inc. a Texas corporation (“Stonegate”), is
acting as selling agent for Seller in connection with the offer and sale of the
Offered Shares.  Stonegate has established an escrow arrangement with Bank of
Texas, NA (“Escrow Agent”), pursuant to an Escrow Agreement, in substantially
the form attached hereto as Exhibit I (the “Escrow Agreement”).  Simultaneously
with the execution and delivery of this Agreement: (i) Buyer, Stonegate and
Escrow Agent shall each execute and deliver to each other the Escrow Agreement;
and (ii) Buyer shall deliver to Stonegate an executed copy of the Selling
Stockholder Questionnaire, a copy of which is attached hereto as Exhibit II
(collectively, the “Buyer Items”).  Upon receipt of satisfactory evidence that a
certificate for the Purchased Shares has been issued to Buyer (which evidence
may consist of a facsimile transmission of a copy of such certificate), Buyer
shall wire transfer the Purchase Price to Escrow Agent at the account specified
in writing by Escrow Agent.

 

In connection with the sale of the Purchased Shares to Buyer (including Escrow
Agent’s receipt of the Buyer Items), Seller shall deliver certificates
representing the Purchased Shares (duly endorsed for transfer with Medallion
signature guarantees) to the Company’s transfer agent, together with an
instruction letter which instructs the transfer agent to deliver the Purchased
Shares to Buyer, and Seller shall deliver a copy of such instruction letter to
Buyer.  The transfer agent shall cause such transfer to occur and will inform
Stonegate in writing that a certificate for the Purchased Shares has been
delivered to Buyer, and upon written notice from Buyer that it has received such
certificate, Stonegate shall inform Escrow Agent in writing of

 

--------------------------------------------------------------------------------


 

such occurrence and Escrow Agent shall deliver the Purchase Price to Seller,
less fees payable to Stonegate, as provided in the Escrow Agreement.

 

3.                                       Seller represents and warrants to Buyer
that (a) Seller is not in possession of material, non-public information about
the Company; (b) Seller is the sole record and beneficial owner of all right,
title and interest in and to the Purchased Shares and has good and valid title
to the Purchased Shares and Seller has complete and unrestricted power and the
unqualified right to sell, assign, transfer and deliver the Purchased Shares to
Buyer, and upon consummation of the transactions contemplated by this Agreement,
Buyer will acquire good and valid title to the Purchased Shares, free and clear
of all liens and encumbrances, other than those imposed by the Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws; (c) the offer and sale of the Purchased Shares do not violate, conflict
with or breach any agreement, order or decree to which Seller may be a party;
(d) there are no legal or governmental actions, suits or proceedings pending or,
to Seller’s knowledge, threatened which might prevent or might reasonably be
expected to have a material adverse effect on the offer and sale of the
Purchased Shares to Buyer; and (e) the offer and sale of the Purchased Shares to
Buyer comply with the requirements of the Securities Act and applicable state
securities laws (assuming the accuracy of Buyer’s representations and warranties
set forth in Section 4 below); (f) this Agreement has been authorized by all
necessary action on the part of Seller and represents the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms; and (g) Seller is able to pay Seller’s debts and obligations as they
become due and Seller is not insolvent or the subject of bankruptcy or any
similar proceeding.

 

4.                                       Buyer hereby represents and warrants
that Buyer is: (a) acquiring the Purchased Shares for its own account for
investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof, except (i) in an
offering covered by a registration statement filed with the Securities and
Exchange Commission under the Securities Act, covering the Purchased Shares, or
(ii) pursuant to an applicable exemption under the Securities Act; and (b) Buyer
is an “accredited investor” as that term is defined in Section 501(a) of
Regulation D promulgated under the Securities Act.

 

5.                                       Buyer understands that Seller may be an
affiliate of the Company under Federal securities laws, that the Purchased
Shares will not have been registered pursuant to the Securities Act or any
applicable state securities laws, that the Purchased Shares will be considered
“restricted securities” under federal securities laws, and that under such laws
and applicable regulations the Purchased Shares cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom.  In this connection, Buyer represents that it is familiar with Rule
144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act. 
Stop transfer instructions may be issued to the transfer agent for securities of
the Company (or a notation may be made in the appropriate records of the
Company) in connection with the Purchased Shares.

 

6.                                       It is agreed and understood by Buyer
that the certificates representing the Purchased Shares shall conspicuously
contain on the face or back thereof a legend in substantially the following form
until the Purchased Shares are sold pursuant to an effective registration
statement under the Securities Act or in a transaction involving a public
offering, including a sale pursuant to Rule 144 under the Securities Act:

 

2

--------------------------------------------------------------------------------


 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. 
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR  HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

7.                                       The Company has an interest in
maintaining an orderly market for the purchase and sale of Common Stock. 
Accordingly, in connection with the purchase and sale of the Offered Shares, the
Company hereby grants to Buyer, the registration rights set forth in Exhibit III
attached hereto.  It is an express condition to Buyer’s obligations under this
Agreement that the Company grant such rights to Buyer, and Seller and the
Company acknowledge that Buyer would not purchase the Purchased Shares without
the rights granted herein.  The Company intends to grant to other purchasers of
Offered Shares identical registration rights.  The Company is eligible to
register the offer and resale of the Purchased Shares by Buyer on a registration
statement on Form S-3, and the Company meets the requirements for continued
listing on the New York Stock Exchange.

 

8.                                       The closing of the purchase and sale of
the Purchased Shares  (the “Closing”) shall take place at the offices of
Stonegate, 5950 Sherry Lane, Suite 410, Dallas, Texas  75225, at such time as
all of the Closing Items have been delivered as provided in Section 2 above.

 

9.                                       This Agreement and its application
shall be governed under the laws of the State of Ohio, without regard to the
conflict of laws provisions thereof.  Any and all disputes and controversies of
every kind and nature between the parties hereto arising out of or relating to
this Agreement relating to the existence, construction, validity, interpretation
or meaning, performance, non-performance, enforcement, operation, breach,
continuance or termination thereof shall be subject to a non-binding arbitration
mutually agreeable to the parties or, in the absence of such mutual agreement,
then subject to arbitration in accordance with the rules of the American
Arbitration Association, which arbitration shall be held in a major city which
is as close to both parties as possible.  It is the intent of the parties hereto
and the purpose of this provision to make the submission to arbitration of any
dispute or controversy arising hereunder an express condition precedent to any
legal or equitable action or proceeding of any nature whatsoever.

 

10.                                 This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
taken together shall constitute but one and the same document. For purposes of
executing this Agreement, a document signed and transmitted by facsimile machine
or telecopier is to be treated as an original document.

 

11.                                 This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective heirs,
representatives, successors, and assigns.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

BUYER:  Gryphon Master Fund, L.P.

 

 

 

 

 

By:

/s/ E. B. Lyon IV

 

Printed:

E. B. Lyon IV

 

 

Authorized Agent

 

 

 

SELLER:

 

 

 

 

 

By:

/s/ Gerald G. Mercer

 

Printed:

Gerald G. Mercer

 

The undersigned, AirNet Systems, Inc., has executed this Agreement for the
limited purpose of being bound by and subject to the provisions of Section 7
above and Exhibit III attached hereto.

 

 

AIRNET SYSTEMS, INC.

 

 

 

 

 

By:

/s/ William R. Sumser

 

Title:

CFO

 

4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Form of Escrow Agreement

 

[See attached document]

 

 

I-1

--------------------------------------------------------------------------------


 

ESCROW AGREEMENT

 

This Escrow Agreement (the “Agreement”) is made as of Dec. 26, 2002, by and
among the persons and entities who have executed signature pages hereto as
“Buyers” (each, a “Buyer” and collectively, the “Buyers”), Bank of Texas, NA
(the “Escrow Agent”) and Stonegate Securities, Inc. (“Stonegate”).

 

Recitals

 

1.                                       The Escrow Agent has been advised that
Stonegate is organized under the laws of the State of Texas.

 

2.                                       Gerald G. Mercer (“Seller”) has engaged
Stonegate in connection with Seller’s proposed sale (the “Offering”) of up to
733,200 shares (the “Offered Shares”) of the common shares, par value $0.01 per
share (the “Common Stock”), of AirNet Systems, Inc., an Ohio corporation (the
Company”).  The Offering will be made pursuant to Stock Purchase Agreements
between Seller and each Buyer, the form of which is attached hereto as Exhibit A
for reference.

 

3.                                       The Escrow Agent has been advised that
Stonegate, which is a member of the National Association of Securities Dealers,
Inc. proposes to offer the Offered Shares, as agent of Seller.

 

4.                                       In compliance with Rule 240.15c2-4 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended, Stonegate proposes to establish an escrow account (the “Escrow
Account”) with the Escrow Agent.

 

5.                                       The Escrow Agent is willing to
establish the Escrow Account on the terms and subject to the conditions
hereinafter set forth.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereby agree as follows:

 

1.                                       Establishment of Escrow Account. On or
prior to the date of the commencement of the Offering (the “Commencement Date”),
Stonegate and the Escrow Agent shall establish, and by execution of this
Agreement hereby agree to establish, the Escrow Account with the trust
department of the Escrow Agent, which account shall be entitled “Bank of Texas,
NA as Escrow Agent for Gerald G. Mercer [Insert Seller’s Name]”.

 

2.                                       Escrow Period.  The escrow (the “Escrow
Period”) shall begin on the Commencement Date and shall terminate on December
31, 2002, unless the Escrow Agent is notified in writing by Stonegate that the
Offering has been terminated, at which time the Escrow Period shall terminate;
provided, however, that the Escrow Period shall not terminate until all Proceeds
have been disbursed or paid to a successor escrow agent pursuant to the terms of
this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Deposits in the Escrow Account.

 

(a)                                  The gross proceeds from the sale of the
Offered Shares (the “Proceeds”) will be deposited in the Escrow Account by
Buyers with the Escrow Agent on the terms and conditions hereinafter set forth.

 

(b)                                 The Offered Shares are being offered and
sold at a purchase price of $4.25 per share (the “Purchase Price”).  The
aggregate Purchase Price for the Offered Shares shall be payable to the Escrow
Agent through wire transfers.  Upon request, Stonegate will furnish the Escrow
Agent with confirmation of a Buyer’s name, address and amount of Offered Shares
purchased.

 

(c)                                  The Proceeds are to be held in escrow until
disbursed in accordance with Section 4 below.

 

4.                                       Disbursements from the Escrow Account.

 

(a)                                  The Escrow Agent shall hold all the
Proceeds in the Escrow Account until given instruments in writing by Stonegate
(with a copy to the Buyers) as to the disposition thereof. A closing shall occur
(a “Closing”), as to the purchase of any Offered Shares by a Buyer, when the
following occurs: (i) Stonegate advises the Escrow Agent in writing that
Stonegate has received: (1) a Purchase Agreement executed by such Buyer, Seller
and the Company; (2) a signature page of such Buyer to this Agreement; (3) an
executed Selling Stockholder Questionnaire (in the form attached to the Purchase
Agreement) from such Buyer; and (4) a written notice from Buyer that Buyer has
received a certificate representing the Offered Shares purchased by such Buyer;
and (ii) the Escrow Agent has received a wire transfer from such Buyer equal to
the aggregate Purchase Price for the Offered Shares being purchased by such
Buyer.  Upon a Closing of the Offering, Escrow Agent will remit to Seller the
aggregate Purchase Price for the Offered Shares being purchased by such Buyer
less a placement agency fee to Stonegate as agreed to by Stonegate and Seller,
and as provided in writing to Escrow Agent by Stonegate, which fee shall be
remitted to Stonegate.

 

(b)                                 Notwithstanding the provisions set forth in
paragraph (a) above, at any time prior to the expiration of the Escrow Period,
Stonegate by written request, may direct the Escrow Agent to refund to any
prospective Buyer all or any portion of the Proceeds received by the Escrow
Agent from such potential Buyer (unless such funds have been previously released
in accordance with paragraph (a) above), and the Escrow Agent shall, upon
receipt of such written request, make such a refund; provided, however, that in
no event shall the Escrow Agent be obligated to refund any amount to any
prospective Buyer unless and until such amount is, to the Escrow Agent’s
satisfaction, available in cleared funds.

 

(c)                                  Upon the disbursement of any Proceeds held
in the Escrow Account pursuant to any of (a) or (b) above, the Escrow Agent will
be under no further responsibility with respect to this Agreement. In this
regard it expressly is agreed and understood that in no event shall the
aggregate amount of payments made by the Escrow Agent exceed the amount of
collected funds received by the Escrow Agent.

 

2

--------------------------------------------------------------------------------


 

5.                                       Rights, Duties, and Responsibilities of
Escrow Agent.

 

It is understood and agreed that the duties of the Escrow Agent are purely
ministerial in nature. It is further agreed that:

 

(a)                                  The Escrow Agent is not a party to, and is
not bound by, or charged with notice of, any agreement out of which this escrow
may arise. The Escrow Agent shall not be bound by any modification, amendment or
revision of this Agreement unless the same shall be in writing and signed by the
parties hereto.

 

(b)                                 The Escrow Agent acts hereunder as a
depository only, and is not responsible or liable in any manner whatever for the
sufficiency, correctness, genuineness or validity of the subject matter of the
escrow, or any part thereof. Further, the Escrow Agent shall not be responsible
for determining (i) the accuracy of any notices or instructions delivered
hereunder, or the form of execution thereof, or (ii) the identity or authority
of any person executing or delivering this Agreement, any property delivered
hereunder, or any instructions delivered in connection herewith.

 

(c)                                  In the event the Escrow Agent becomes
involved in any claim, controversies or legal proceedings in connection with
this escrow, Stonegate and Seller agree to indemnify and save the Escrow Agent
harmless from all loss, cost, damages, expenses, including attorneys’ fees
suffered or incurred by the Escrow Agent as a result thereof.  Payment of such
costs, damages, expenses, or fees shall be paid by Seller or Stonegate within a
reasonable period of time not to exceed 30 days after billing. In the event that
payment is not received by the Escrow Agent within 30 days after billing, the
Escrow Agent’s costs, damages, expenses and fees may be deducted from the
amounts deposited in the Escrow Account. The obligations of Stonegate and Seller
under this paragraph shall be performable at the office of the Escrow Agent in
Dallas, Texas, and shall survive the termination of this Agreement for any
reason whatsoever.

 

(d)                                 The Escrow Agent shall be protected in
acting upon any written notice, request, waiver, consent, certificate, receipt,
authorization, power of attorney or other paper or document which the Escrow
Agent in good faith believes to be genuine and what it purports to be.

 

(e)                                  The Escrow Agent shall not be liable for
anything that it may do or refrain from doing in connection herewith, except its
own gross negligence or willful misconduct.

 

(f)                                    The Escrow Agent may, at its sole
discretion, consult with legal counsel in the event of any dispute or question
as to the construction of any of the provisions hereof or its duties hereunder,
and it shall incur no liability and shall be fully protected in acting in
accordance with the opinion and instructions of such counsel.  Seller and
Stonegate agree to reimburse the Escrow Agent for any legal fees incurred by the
Escrow Agent in connection with its serving as Escrow Agent hereunder.

 

(g)                                 In the event of any disagreement between any
of the parties to this Agreement, or between them or any of them and any other
person, resulting in adverse claims or demands being made in connection with the
subject matter of the escrow, or in the event that the Escrow Agent, in good
faith, is in doubt as to what action it should take hereunder, the Escrow

 

3

--------------------------------------------------------------------------------


 

Agent may, at its option, refuse to comply with any claims or demands on it, or
refuse to take any other action hereunder, so long as such disagreement
continues or such doubt exists, and in any event, the Escrow Agent shall not be
or become liable in any way or to any person for its failure or refusal to act,
and the Escrow Agent shall be entitled to continue so to refrain from acting
until (i) the rights of all parties shall have been fully and finally
adjudicated by a court of competent jurisdiction, or (ii) all differences shall
have been settled and all doubt resolved by agreement among all of the
interested persons, and the Escrow Agent shall have been notified thereof in
writing signed by all such persons. The rights of the Escrow Agent under this
paragraph are cumulative of all other rights which it may have by law or
otherwise.

 

(h)                                 Notwithstanding any other provision of this
Agreement, should any controversy arise between the undersigned with respect to
this Agreement or with respect to the right to receive the property or funds
held by the Escrow Agent under this Agreement, the Escrow Agent shall have the
right to institute a bill of interpleader in a court of competent jurisdiction
to determine the rights of the parties and to deposit such property or funds
into the registry of the court.

 

(i)                                     Seller will pay the Escrow Agent a set
up fee of $2,000 for the normal services hereunder. In addition, Seller will pay
all reasonable legal fees, expenses, disbursements and advances incurred or made
by the Escrow Agent in the performance of its services, provided, however, such
expenses shall not exceed $2,500.

 

6.                                       Amendment; Resignation.

 

(a)                                  This Agreement and/or the terms of the
Offering to the extent it affects this Agreement, may be altered or amended only
with the written consent of all of the parties hereto.

 

(b)                                 Should Stonegate attempt to change this
Agreement and/or the terms of the Offering in a manner which, in the Escrow
Agent’s sole opinion, is undesirable, the Escrow Agent may resign as escrow
agent upon three days’ written notice to Stonegate, Seller and the Buyers;
otherwise, it may resign as escrow agent at any time upon five days’ written
notice to Stonegate, Seller and the Buyers.  In the case of the Escrow Agent’s
resignation, its only duty shall be to hold and dispose of the Escrow Account in
accordance with the original provisions of this Agreement until a successor
escrow agent shall be appointed, and written notice of the name and address of
such successor escrow agent shall be given to the Escrow Agent by Stonegate,
whereupon the Escrow Agent’s only duty shall be to pay over to the successor
escrow agent the Escrow Account, less any portion thereof previously paid out in
accordance with the Agreement.

 

7.                                       Investments.  The Escrow Agent will
invest the escrowed funds only as directed by Stonegate in writing. Stonegate
acknowledges that any investment instructions received by the Escrow Agent after
10:00 AM, Dallas, Texas time, may not be effected until the next business day,
and only to the extent of escrowed funds actually received and collected at such
time. It is agreed that the Escrow Agent or one of its affiliate, may retain any
such fees which either are received with respect to the assets of the Escrow
Account so invested, and any conflict of interest which might arise from such
investment is waived.

 

4

--------------------------------------------------------------------------------


 

8.                                       Governing Law and Assignment.  This
Agreement shall be construed in accordance with and governed by the laws of the
State of Texas, without regard to the conflict of laws provisions thereof, and
shall be binding upon the parties hereto and their respective successors and
assigns; provided, however, that any assignment or transfer by any party of its
rights under this Agreement or with respect to the Escrow Account shall be void
as to the Escrow Agent unless: a) written notice thereof shall be given to the
Escrow Agent, and b) the Escrow Agent shall have consented in writing to such
assignment or transfer.

 

9.                                       Notices.  Any notice, authorization,
request or demand required or permitted to be given hereunder shall be in
writing. The Escrow Agent shall be deemed to have delivered and given any notice
or other item required to be delivered under this Agreement upon the deposit
thereof by the Escrow Agent in the U.S. mail by registered or certified mail,
postage prepaid or sent by overnight delivery, local delivery, or by facsimile
and addressed as follows:

 

Broker:

Stonegate Securities, Inc.

 

Attn: Jesse Shelmire

 

5950 Sherry Lane, Suite 410

 

Dallas, Texas  75225

 

Telephone:

214-987-4121

 

Facsimile:

214-987-1981

 

 

Copy to:

Richard F. Dahlson

 

Jackson Walker L.L.P.

 

2435 N. Central Expressway, Suite 600

 

Richardson, Texas  75080

 

 

Buyers:

At the addresses listed on each Buyer’s signature page to this Agreement

 

Any notice, instruction or other item to the Escrow Agent shall be deemed to
have been given only when received by the Escrow Agent. Such notice may be given
by any accepted means of communication including but not limited to in person,
by telegram or by U.S. mail or sent by overnight delivery, local delivery
service or by facsimile transmission at the following address:

 

Escrow Agent:

Bank of Texas, NA

 

Attn: Mr. John E. Wyne

 

5956 Sherry Lane, Suite 1100

 

Dallas, Texas 75225

 

Telephone:

214 987-8833

 

Facsimile:

214 987-8890

 

A U.S. post office registered or certified mail receipt showing delivery as
aforesaid, or delivery service receipt showing delivery as aforesaid shall be
conclusive evidence of the date and fact of delivery. Any party hereto may
change the address to which notices are to be delivered by giving to the other
parties not less than ten days’ written notice thereof.

 

5

--------------------------------------------------------------------------------


 

10.                                 Severability.  If any provision of the
Agreement or the application thereof to any person or circumstance shall be
determined to be invalid or unenforceable, the remaining provisions of this
Agreement or the application of such provision to persons or circumstances other
than those to which it is held invalid or unenforceable shall not be affected
thereby and shall be valid and enforceable to the fullest extent permitted by
law.

 

11.                                 Execution in Counterparts.  This Agreement
may be executed in counterparts or by separate instruments, and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.

 

12.                                 Pronouns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the context may require.

 

13.                                 Captions.  All captions are for convenience
only and shall not limit or define the text thereof.

 

14.                                 Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior agreement and understandings
(written or oral) of the parties in connection herewith.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
first above written.

 

 

STONEGATE SECURITIES, INC.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

 

BANK OF TEXAS, N.A.

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

 

 

Buyers:

 

 

 

[See attached signature pages]

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF

BUYER

TO ESCROW AGREEMENT

 

This Signature Page to the Escrow Agreement, by and among Gerald G. Mercer
[Seller’s name], Gryphon Master Fund [Buyer’s name], the other persons and
entities who have executed signature pages hereto as “Buyers”, Bank of Texas, NA
and Stonegate Securities, Inc., is hereby executed by the undersigned, as a
“Buyer”, as of the date of the Escrow Agreement.

 

 

If an individual:

 

 

 

 

 

Printed Name:

 

 

 

 

If a legal entity:  Gryphon Master Fund, LP

 

 

 

 

 

(type in name):

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT II

 

Selling Stockholder Questionnaire

 

[See attached document]

 

 

II-1

--------------------------------------------------------------------------------


 

SELLING STOCKHOLDER QUESTIONNAIRE

 

Information Required for

Registration of Shares of Airnet Systems, Inc.

 

The following information is required in order to register the common stock of
AirNet Systems, Inc. (the “Company”) that you recently purchased or are in the
process of purchasing from Gerald G. Mercer (“Seller”).  Under the terms of that
purchase, the Company has granted to you certain registration rights.  In order
to conduct such a registration, please provide the information requested below
to the Company.  Terms set forth in bold are defined below.

 

I.                                         Please list the Equity Securities of
the Company or any of its subsidiaries which you or any Associate of yours owned
on the date hereof either of record or Beneficially. Please list separately the
Equity Securities you beneficially owned before the current private placement,
and the Equity Securities you purchased or are purchasing in the current private
placement.  Please name each Associate owning any such securities.

 

ANSWER:

 

On the date hereof such ownership was as follows:

 

Issuer and Description of Security

 

Number of shares (or
principal amount)
registered on the
books of the Company
in my name of which I
am the beneficial
owner

 

Number of shares (or
principal amount)
registered on the books
of the Company in my
name of which I am not
the beneficial owner

 

Number of shares (or
principal amount)
beneficially owned by
me but not registered in
my name

 

 

 

 

 

 

 

 

 

Company Common Stock (shares owned before current private placement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Common Stock (shares being purchased in current private placement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other:

 

 

 

 

 

 

 

 

Equity Securities Beneficially Owned by the following Associates:

 

Name of Associate

 

Issuer and Description of Security

 

Number of Shares (or Principal Amount)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the shares listed above please provide the names and titles of any person
who shares voting and/or investment power and indicate the number of shares
covered.

 

--------------------------------------------------------------------------------


 

Name of Person

 

Issuer and Description

 

Number of Shares (or Principal
Amount)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Associate is defined as:

 

a.                                       Any corporation or organization of
which you are an executive officer, director, a nominee for election as director
or partner or in which you are, directly or indirectly, the beneficial owner of
10% or more of any class of equity securities;

 

b.                                      Any trust or other estate in which you
have a substantial beneficial interest or as to which you serve as a trustee or
in a similar fiduciary capacity; and

 

c.                                       Your immediate family, including your
spouse, parents, children, siblings, mothers and fathers-in-law, sons and
daughters-in-law, and brothers and sisters-in-law.

 

Beneficially Owned securities include, in general, the following:

 

a.                                       securities held by you for your own
benefit, whether in bearer form, registered in your own name, or otherwise;

 

b.                                      securities held by another for your
benefit (regardless of how they were registered), such as, for example,
securities held for you by custodians, brokers, relatives, trustees (including
trusts in which you have only a remainder interest), securities held for your
account by pledgees, shares owned by a partnership in which you are a partner,
and shares owned by a corporation controlled by you;

 

c.                                       securities from which you obtain
benefits substantially equivalent to the benefits of ownership, such as, for
example, securities held by your spouse, your minor children, or by your
relatives or relatives of your spouse with whom you share your home, if income
from the securities is applied to maintain the common home, is used to meet
expenses which you would otherwise meet from other sources, or in any other way
results in your obtaining benefits substantially equivalent to ownership; and

 

d.                                      securities as to which you have
investment or voting power; but would not ordinarily include:

 

(i)                                     securities held by you for the benefit
of someone else; or

 

(ii)                                  securities held by your relatives or
relatives of your spouse other than those listed in (c) above, unless by reason
of a contract, understanding, relationship, agreement, or other arrangement you
have benefits substantially equivalent to ownership or have the power to revest
full legal or other title to yourself without payment of other than a nominal
consideration.

 

II.                                     State whether some or all of the shares
legally or beneficially owned by you or an Associate have, directly or
indirectly, been sold, offered for sale, contracted for sale, or are subject to
any purchase option or other method of transfer or disposition.  If such a sale,
transfer, or disposition has been made with respect to any of the Shares,
provide a written agreement evidencing the sale, transfer or other disposition.

 

2

--------------------------------------------------------------------------------


 

III.                                 Describe your intended method of
disposition of the shares after registration.

 

IV.                                List any position, office, or other material
relationship which you have had within the past three years with the Company.

 

V.                                    Pursuant to the “Selling Stockholder”
section of any registration statement, please state your or your organization’s
name exactly as it should appear in such registration statement:

 

 

 

The foregoing statements are true and accurate to the best of my information and
belief, and I will notify the Company of any change in the foregoing answers.

 

FOR INDIVIDUAL(S)

 

FOR CORPORATIONS, PARTNERSHIP OR
TRUSTS

 

 

 

 

 

Gryphon Master Fund, L.P.

(A)

 

 

 

 

 

 

 

 

 

 

Name of Buyer [Please Print]

 

Name of Buyer [Please Print]

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

Title:

 

 

 

 

 

(B)

 

 

 

 

 

 

Name of Buyer [Please Print]

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

FOR ALL BUYERS:

 

 

 

 

 

Date and Place of Execution:

 

 

 

 

 

 

 

 

Date:

 

 

 

Place:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT III

 

Registration Rights

 

1.                                       Definitions.

 

(a)                           As used in this Exhibit III, the following terms
shall have the meanings specified below:

 

(i)                          “Affiliate,” of any specified Person means any
other Person who directly, or indirectly through one or more intermediaries, is
in control of, is controlled by, or is under common control with, such specified
Person.  For purposes of this definition, control of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether by contract, securities ownership or otherwise;
and the terms “controlling” and “controlled” have the respective meanings
correlative to the foregoing.

 

(ii)                       “Commission” means the Securities and Exchange
Commission.

 

(iii)                    “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder, or
any similar successor statute.

 

(iv)                   “Investors” means all persons and entities purchasing
Offered Shares from Seller pursuant to the terms and conditions of the Agreement
or Stock Purchase Agreements in form and substance substantially similar to the
Agreement and any permitted transferee or assignee of Registrable Securities who
agrees to become bound by all of the terms and provisions of this Exhibit III
and the applicable Stock Purchase Agreement.

 

(v)                      “Person” means any individual, partnership,
corporation, limited liability company, joint stock company, association, trust,
unincorporated organization, or a government agency or political subdivision
thereof.

 

(vi)                   “Prospectus” means the prospectus (including any
preliminary prospectus and/or any final prospectus filed pursuant to Rule 424(b)
under the Securities Act and any prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance on Rule 430A under the Securities Act) included in the
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.

 

III-1

--------------------------------------------------------------------------------


 

(vii)                “Public Offering” means a firm commitment underwritten
offering registered with the Commission and the appropriate state securities
commissions by the Company of its Common Stock and made pursuant to the
Securities Act.

 

(viii)             “Registrable Securities” means the Offered Shares purchased
by Investors; provided, however, a share of Common Stock shall cease to be a
Registrable Security for purposes of this Exhibit III when it no longer is a
Restricted Security.

 

(ix)                     “Registration Statement” means a registration statement
of the Company filed on Form S-3 under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities pursuant to Rule 415 under the Securities
Act, including the Prospectus contained therein and forming a part thereof, any
amendments to such registration statement and supplements to such Prospectus,
and all exhibits and other material incorporated by reference in such
registration statement and Prospectus.  In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration.

 

(x)                        “Restricted Security” means any share of Common Stock
except any that (i) has been registered pursuant to an effective registration
statement under the Securities Act and sold in a manner contemplated by the
prospectus included in such registration statement, (ii) has been transferred in
compliance with the resale provisions of Rule 144 under the Securities Act (or
any successor provision thereto) or is transferable pursuant to paragraph (k) of
Rule 144 under the Securities Act (or any successor provision thereto), or (iii)
otherwise has been transferred and a new share of Common Stock not subject to
transfer restrictions under the Securities Act has been delivered by or on
behalf of the Company.

 

(xi)                     “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations of the Commission thereunder, or any
similar successor statute.

 

(xii)                  “Stock Purchase Agreements” means the Stock Purchase
Agreement to which this Exhibit III is attached and the other stock purchase
agreements executed as part of the Offering (as defined in the Stock Purchase
Agreement).

 

(b)                       All capitalized terms used and not defined herein have
the respective meaning assigned to them in the Agreement to which this Exhibit
III is attached.

 

2.                                       Registration.

 

(a)                                  Filing and Effectiveness of Registration
Statement.  The Company shall prepare and file with the Commission not later
than thirty business days following the final closing (the “Final Closing”) of
sales of Offered Shares under the Offering (the “Filing Deadline”) a
Registration Statement relating to the offer and sale of the Registrable
Securities by the Investors and shall use all commercially reasonable efforts to
cause the Commission to declare such Registration Statement effective under the
Securities Act as promptly as practicable, but not later than 90 days after the
Final Closing.  If the Final Closing has not occurred by December 26, 2002, then
it shall be deemed to have otherwise occurred on December 26, 2002.  All of the

 

III-2

--------------------------------------------------------------------------------


 

shares of Common Stock sold in the Offering shall be included in such
Registration Statement; provided, however, that the Company shall not be
required to include in the Registration Statement Registrable Securities of any
Investor who has failed to provide the Company with the information pertaining
to such Investor that is required to be included in such Registration Statement
pursuant to Item 507 and/or Item 508 of Regulation S-K.  The Company shall
notify the Investors in writing by telecopy or e-mail notice that such
Registration Statement has been declared effective by the Commission on the date
of such declaration by the Commission.  The Company agrees to keep such
Registration Statement effective until the earlier of: (i) the passage of thirty
months from the effective date of such Registration Statement; or (ii) the date
on which all Registrable Securities may be resold by all Investors by reason of
Rule 144(k) under the Securities Act or any other rule of similar effect.

 

(b)                                 Piggyback Registration Rights.  (i) Without
limiting the obligations of the Company pursuant to Section 2(a) above, until
such date as the Registration Statement to be filed in accordance with Section
2(a) is declared effective by the Commission, if the Company proposes to
register any of its Common Stock or any other shares of common stock of the
Company under the Securities Act (other than a registration (A) on Form S-8 or
S-4 or any successor or similar forms, (B) relating to Common Stock or any other
shares of common stock of the Company issuable upon exercise of employee or
consultant share options or in connection with any employee benefit or similar
plan of the Company or (C) in connection with a direct or indirect acquisition
by the Company of another Person or any transaction with respect to which Rule
145 (or any successor provision) under the Securities Act applies), whether or
not for sale for its own account, it will each such time, give prompt written
notice at least 20 days prior to the anticipated filing date of the registration
statement relating to such registration to the Investors, which notice shall set
forth such Investors’ rights under this Section 2(c) and shall offer the
Investors the opportunity to include in such registration statement such number
of Registrable Securities as the Investors may request.  Upon the written
request of an Investor made within 10 days after the receipt of notice from the
Company (which request shall specify the number of Registrable Securities
intended to be disposed of by such Investors), the Company will use all
reasonable commercial efforts to effect the registration under the Securities
Act of all Registrable Securities that the Company has been so requested to
register by the Investors, to the extent requisite to permit the disposition of
the Registrable Securities to be so registered; provided, however, that (A) if
such registration involves a Public Offering, the Investors must sell their
Registrable Securities to the underwriters on the same terms and conditions as
apply to the Company and (B) if, at any time after giving written notice of its
intention to register any Common Stock pursuant to this Section 2(b) and prior
to the effective date of the registration statement filed in connection with
such registration, the Company shall determine for any reason not to register
such Common Stock, the Company shall give written notice to the Investors and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration.  The Company’s obligations
under this Section 2(b) shall terminate on the date that the Registration
Statement to be filed in accordance with Section 2(a) is declared effective by
the Commission. (ii) If a registration pursuant to this Section 2(b) involves a
Public Offering and the managing underwriter thereof advises the Company that,
in its view, the number of shares of Common Stock, if any, or other shares of
Common Stock that the Company and the Investors intend to include in such
registration exceeds the largest number of shares of Common Stock (including any
other shares of Common Stock or warrants of the Company) that can be sold
without having a material adverse effect on such Public Offering (the “Maximum

 

III-3

--------------------------------------------------------------------------------


 

Offering Size”), the Company will include in such registration only that number
of shares of Common Stock which does not exceed the Maximum Offering Size, in
the following order of priorities: (1) first, all securities the Company
proposes to sell for its own account, (2) second, up to the full number of
securities proposed to be registered for the account of the holders of
securities entitled to inclusion of their securities in the Registration
Statement by reason of demand registration rights, and (3) third, the securities
requested to be registered by other holders of securities entitled to
participate in the registration, drawn from them pro-rata based on the number of
shares each has requested to be included in such registration and the Investors
pursuant to this Exhibit III.

 

If as a result of the proration provisions of this Section 2(b), the Investors
are not entitled to include all such Registrable Securities in such
registration, such Investors may elect to withdraw their request to include any
Registrable Securities in such registration.

 

Notwithstanding the foregoing, the Company shall have no obligations under this
Section 2(b) hereof at any time that such Registrable Securities are the subject
of an effective registration statement.

 

3.                                       Obligations of the Company.  In
connection with the registration of the Registrable Securities, the Company
shall use all commercially  reasonable efforts to:

 

(a)                                  Subject to the provisions of Section 3(q)
hereof, promptly (i) prepare and file with the Commission such amendments
(including post-effective amendments) to the Registration Statement and
supplements to the Prospectus as may be necessary to keep the Registration
Statement continuously effective and in compliance with the provisions of the
Securities Act applicable thereto so as to permit the Prospectus forming part
thereof to be current and useable by Investors for resales of the Registrable
Securities for a period of thirty months from the date the Registration
Statement is first declared effective by the Commission (the “Effective Time”)
or such shorter period that will terminate when all the Registrable Securities
covered by the Registration Statement have been sold pursuant thereto in
accordance with the plan of distribution provided in the Prospectus or otherwise
cease to be Registrable Securities (the “Registration Period”) and (ii) take all
lawful action such that each of (A) the Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, not misleading and (B) the Prospectus
forming part of the Registration Statement, and any amendment or supplement
thereto, does not at any time during the Registration Period include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Notwithstanding the
foregoing, the Company’s obligations hereunder shall terminate as to any
investor at such time as that Investor’s Registrable Securities can be sold
under Rule 144(k);

 

(b)                                 During the Registration Period, comply with
the provisions of the Securities Act with respect to the Registrable Securities
of the Company covered by the Registration Statement until such time as all of
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the Investors as set forth in the Prospectus
forming part of the Registration Statement;

 

III-4

--------------------------------------------------------------------------------


 

(c)                                  (i) Prior to the filing with the Commission
of any Registration Statement (including any amendments thereto) and the
distribution or delivery of any Prospectus (including any supplements thereto),
provide draft copies thereof (including a copy of the accountant’s consent
letter to be included in the filing) to the Investors and Stonegate Securities,
Inc. (“Stonegate”) and reflect in such documents all such comments as the
Investors and Stonegate reasonably may propose (including comments as to the
Investors’ plans of distribution); and (ii) furnish to Stonegate for delivery to
each Investor whose Registrable Securities are included in the Registration
Statement, (A) promptly after the same is prepared and publicly distributed,
filed with the Commission, or received by the Company, one copy of the
Registration Statement, each Prospectus, and each amendment or supplement
thereto, and (B) such number of copies of the Prospectus and all amendments and
supplements thereto and such other documents, as such Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor;

 

(d)                                 (i) Register or qualify the Registrable
Securities covered by the Registration Statement under such securities or “blue
sky” laws of all jurisdictions requiring blue sky registration or qualification,
(ii) prepare and file in such jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be reasonably necessary to maintain the effectiveness
thereof at all times during the Registration Period, (iii) take all such other
lawful actions as may be reasonably necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all such other lawful actions reasonably necessary or advisable to qualify
the Registrable Securities for sale in such jurisdictions; provided, however,
that the Company shall not be required in connection with any of its obligations
under this Section 3(d) to (A) qualify to do business in any jurisdiction where
it would not otherwise be required to qualify but for this Section 3(d), (B)
subject itself to general taxation in any such jurisdiction or (C) file a
general consent to service of process in any such jurisdiction;

 

(e)                                  As promptly as practicable after becoming
aware of such event, notify each Investor of the occurrence of any event, as a
result of which the Prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and promptly prepare an amendment to the Registration Statement and
supplement to the Prospectus to correct such untrue statement or omission, and
deliver a number of copies of such supplement and amendment to each Investor as
such Investor may reasonably request;

 

(f)                                    Notify each Investor who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance by the Commission of any stop order
or other suspension of the effectiveness of the Registration Statement on the
date of receipt of any such stop order or other suspension, and take all lawful
action to effect the withdrawal, recession or removal of such stop order or
other suspension;

 

(g)                                 Cause all the Registrable Securities covered
by the Registration Statement to be listed, not later than the date that
Registration Statement is declared effective by the Commission, on a principal
national securities exchange, or included in an inter-dealer quotation system of
a registered national securities association, on or in which securities of the
same class

 

III-5

--------------------------------------------------------------------------------


 

or series issued by the Company are then listed or included; deliver to the New
York Stock Exchange copies of the Prospectus that constitute part of the
effective Registration Statement in satisfaction of Rule 153 under the
Securities Act; and use reasonable best efforts during the Registration Period
to continue to meet the requirements for use of Form S-3 for registration of its
shares;

 

(h)                                 Maintain a transfer agent and registrar,
which may be a single entity, for the Registrable Securities not later than the
effective date of the Registration Statement;

 

(i)                                     Reasonably cooperate with the Investors
who hold Registrable Securities being offered to facilitate the timely
preparation and delivery of certificates for the Registrable Securities to be
offered pursuant to the Registration Statement and enable such certificates for
the Registrable Securities to be in such denominations or amounts, as the case
may be, as the Investors reasonably may request and registered in such names as
the Investors may request; and, within three business days after a registration
statement which includes Registrable Securities is declared effective by the
Commission, deliver and cause legal counsel selected by the Company to deliver
to the transfer agent for the Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such registration
statement) an appropriate instruction and, to the extent necessary, an opinion
of such counsel;

 

(j)                                     Take all such other lawful actions
reasonably necessary to expedite and facilitate the disposition by the Investors
of their Registrable Securities in accordance with the intended methods therefor
provided in the Prospectus which are customary under the circumstances;

 

(k)                                  Make generally available to its security
holders as soon as practicable, but in any event not later than three (3) months
after (i) the effective date (as defined in Rule 158(c) under the Securities
Act) of the Registration Statement, and (ii) the effective date of each
post-effective amendment to the Registration Statement, as the case may be, an
earnings statement of the Company and its subsidiaries complying with Section
11(a) of the Securities Act and the rules and regulations of the Commission
thereunder (including, at the option of the Company, Rule 158);

 

(l)                                     In the event of an underwritten
offering, promptly include or incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
managers reasonably agree should be included therein and to which the Company
does not reasonably object and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after it is
notified of the matters to be included or incorporated in such Prospectus
supplement or post-effective amendment;

 

(m)                               In connection with any underwritten offering,
make such representations and warranties to the Investors participating in such
underwritten offering and to the managers, in form, substance and scope as are
customarily made by the Company to underwriters in secondary underwritten
offerings;

 

(n)                                 In connection with any underwritten
offering, obtain opinions of counsel to the Company (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the managers)
addressed to the underwriters, covering such matters as are

 

III-6

--------------------------------------------------------------------------------


 

customarily covered in opinions requested in secondary underwritten offerings
(it being agreed that the matters to be covered by such opinions shall include,
without limitation, as of the date of the opinion and as of the date the
Registration Statement is first declared effective or most recent post-
effective amendment thereto, as the case may be, the absence from the
Registration Statement and the Prospectus, including any documents incorporated
by reference therein, of an untrue statement of a material fact or the omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading, subject to customary limitations);

 

(o)                                 In connection with any underwritten
offering, obtain “cold comfort” letters and updates thereof from the independent
public accountants of the Company (and, if necessary, from the independent
public accountants of any subsidiary of the Company or of any business acquired
by the Company, in each case for which financial statements and financial data
are, or are required to be, included in the Registration Statement), addressed
to each underwriter participating in such underwritten offering (if such
underwriter has provided such letter, representations or documentation, if any,
required for such cold comfort letter to be so addressed), in customary form and
covering matters of the type customarily covered in “cold comfort” letters in
connection with secondary underwritten offerings;

 

(p)                                 In connection with any underwritten
offering, deliver such documents and certificates as may be reasonably required
by the managers, if any;

 

(q)                                 Notwithstanding anything to the contrary in
Section 3, at any time after the Registration Statement has been declared
effective, the Company may delay the disclosure of material non-public
information concerning the Company, the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company (a “Grace Period”); provided, that
the Company shall promptly (i) notify the Investors in writing of the existence
of material non-public information giving rise to a Grace Period and the date on
which the Grace Period will begin, and (ii) notify the Investors in writing in
advance of, or on the same date on which, the Grace Period ends; and, provided
further, that during the Registration Period, there shall be only three Grace
Periods (not to exceed 30 days each) nor more than one Grace Period (not to
exceed 30 days each) in any six-month period.  For purposes of determining the
length of a Grace Period above, the Grace Period shall begin on and include the
date the holders receive the notice referred to in clause (i) and shall end on
and include the date specified as the Grace Period ending date in the notice
referred to in clause (ii).

 

Notwithstanding the foregoing, the Company shall have no obligations under
Section 3(l) through (p) unless it is effecting an underwritten offering
pursuant to Section 2(b).

 

4.                                       Obligations of the Investors.  In
connection with the registration of the Registrable Securities, the Investors
shall have the following obligations, which obligations shall be several and not
joint:

 

(a)                                  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this Exhibit
III with respect to the Registrable Securities of a particular Investor that
such Investor shall furnish to the Company such information regarding

 

III-7

--------------------------------------------------------------------------------


 

itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.  At least ten business days prior to the first anticipated
filing date of the Registration Statement, the Company shall notify each
Investor of the information the Company requires from each such Investor (the
“Requested Information”) if such Investor elects to have any of its Registrable
Securities included in the Registration Statement.

 

(b)                                 Each Investor by its acceptance of the
Registrable Securities agrees to cooperate in all reasonable respects with the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from the Registration
Statement;

 

(c)                                  As promptly as practicable after becoming
aware of such event, notify the Company of the occurrence of any event, as a
result of which the Prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and

 

(d)                                 Each Investor agrees that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in Section 3(e) or 3(f), it shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(e) and, if so
directed by the Company, such Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Investor’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

5.                                       Expenses of Registration.  All
expenses, other than underwriting discounts and commissions arising from sales
of Registrable Securities, incurred in connection with registrations, filings or
qualifications pursuant to Section 3, but including, without limitation, all
registration, listing, and qualifications fees, printing and engraving fees,
accounting fees, and the fees and disbursements of counsel for the Company, and
the reasonable fees, not to exceed $5,000.00, of one legal counsel, who will
represent all of the holders of the Registrable Securities shall be borne by the
Company (as selected by holders of a majority of the Registrable Securities
being registered pursuant to Section 3).

 

6.                                       Indemnification and Contribution.

 

(a)                                  The Company shall indemnify and hold
harmless each Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors, trustees, employees, advisors, legal counsel and accountants and each
person who controls such Investor or underwriter within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act (each such person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages

 

III-8

--------------------------------------------------------------------------------


 

or liabilities, joint or several, to which such Indemnified Person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or an omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, not misleading, or arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
the Company hereby agrees to reimburse such Indemnified Person for all
reasonable legal and other expenses incurred by them in connection with
investigating or defending any such action or claim as and when such expenses
are incurred; provided, however, that the Company shall not be liable to any
such Indemnified Person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon (i) an untrue
statement or alleged untrue statement made in, or an omission or alleged
omission from, such Registration Statement or Prospectus in reliance upon and in
conformity with written information furnished to the Company by such Indemnified
Person expressly for use therein or (ii) in the case of the occurrence of an
event of the type specified in Section 3(e), the use by the Indemnified Person
of an outdated or defective Prospectus after the Company has provided to such
Indemnified Person written notice that such Prospectus is outdated or defective.

 

(b)                                 Indemnification by the Investors and
Underwriters.  Each Investor agrees, as a consequence of the inclusion of any of
its Registrable Securities in a Registration Statement, and each underwriter, if
any, which facilitates the disposition of Registrable Securities shall agree, as
a consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to (i) indemnify and hold harmless the Company, its
directors (including any person who, with his or her consent, is named in the
Registration Statement as a director nominee of the Company), its officers,
employees, advisors, legal counsel and accountants and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which the Company or such other persons may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (y)
an untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement or Prospectus or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in light of the
circumstances under which they were made, in the case of the Prospectus), not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Investor or underwriter expressly for use therein; or (z) in the
case of the occurrence of an event of the type specified in Section 3(e) above,
the use by the Indemnified Person of an outdated or defective Prospectus after
the Indemnified Person has received from the Company written notice that such
Prospectus is outdated or defective; provided, however, that no Investor or
underwriter shall be liable under this Section 6(b) for any amount in excess of
the net proceeds paid to such Investor or underwriter in respect of shares sold
by it; and (ii) reimburse the Company for any reasonable legal or other expenses
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

 

III-9

--------------------------------------------------------------------------------


 

(c)                                  Notice of Claims, Etc.  Promptly after
receipt by a party seeking indemnification pursuant to this Section 6 (an
“Indemnified Party”) of written notice of any investigation, claim, proceeding
or other action in respect of which indemnification is being sought (each, a
“Claim”), the Indemnified Party shall notify the party against whom
indemnification pursuant to this Section 6 is being sought (the “Indemnifying
Party”) of the commencement thereof; but the omission to so notify the
Indemnifying Party shall not relieve it from any liability that it otherwise may
have to the Indemnified Party, except to the extent that the Indemnifying Party
is materially prejudiced and forfeits substantive rights and defenses by reason
of such failure.  In connection with any Claim as to which both the Indemnifying
Party and the Indemnified Party are parties, the Indemnifying Party shall be
entitled to assume the defense thereof.  Notwithstanding the assumption of the
defense of any Claim by the Indemnifying Party, the Indemnified Party shall have
the right to employ one separate legal counsel and to participate in the defense
of such Claim, and the Indemnifying Party shall bear the reasonable fees,
out-of-pocket costs and expenses of such separate legal counsel to the
Indemnified Party if (and only if): (i) the Indemnifying Party shall have agreed
to pay such fees, costs and expenses, (ii) counsel to the Indemnified Party
shall reasonably have concluded that representation of the Indemnified Party and
the Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party, or (iii) the Indemnifying Party shall have failed to
employ legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim.  If
the Indemnified Party employs separate legal counsel in circumstances other than
as described in clauses (i), (ii) or (iii) above, the fees, costs and expenses
of such legal counsel shall be borne exclusively by the Indemnified Party. 
Except as provided above, the Indemnifying Party shall not, in connection with
any Claim in the same jurisdiction, be liable for the fees and expenses of more
than one firm of counsel for the Indemnified Party (together with appropriate
local counsel).  The Indemnified Party shall not, without the prior written
consent of the Indemnifying Party (which consent shall not unreasonably be
withheld), settle or compromise any Claim or consent to the entry of any
judgment that does not include an unconditional release of the Indemnifying
Party from all liabilities with respect to such Claim or judgment.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 6 is unavailable to or insufficient to hold
harmless an Indemnified Person under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations.  The relative fault of
such Indemnifying Party and Indemnified Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by such Indemnifying Party or by such Indemnified Party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if

 

III-10

--------------------------------------------------------------------------------


 

contribution pursuant to this Section 6(d) were determined by pro rata
allocation (even if the Investors or any underwriters were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 6(d).  The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The obligations of the Investors and any underwriters in
this Section 6(d) to contribute shall be several in proportion to the percentage
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.

 

(e)                                  Notwithstanding any other provision of this
Section 6, in no event shall any (i) Investor be required to undertake liability
to any person under this Section 6 for any amounts in excess of the dollar
amount of the net proceeds to be received by such Investor from the sale of such
Investor’s Registrable Securities pursuant to any Registration Statement under
which such Registrable Securities are to be registered under the Securities Act.

 

(f)                                    The obligations of the Company under this
Section 6 shall be in addition to any liability that the Company may otherwise
have to any Indemnified Person and the obligations of any Indemnified Person
under this Section 6 shall be in addition to any liability that such Indemnified
Person may otherwise have to the Company.  The remedies provided in this Section
6 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to an indemnified party at law or in equity.

 

7.                                       Rule 144.  With a view to making
available to the Investors the benefits of Rule 144 under the Securities Act or
any other similar rule or regulation of the Commission that may at any time
permit the Investors to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to:

 

(a)                                  comply with the provisions of paragraph (c)
(1) of Rule 144; and

 

(b)                                 use all commercially reasonable efforts to
file with the Commission in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of any Investor, make available other information as required by, and so
long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.

 

8.                                       Assignment.  The rights to have the
Company register Registrable Securities pursuant to this Exhibit III may be
assigned or transferred only with the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed), and any such
assignment or transfer without such consent shall be void and of no effect. 
Notwithstanding the foregoing, such consent of the Company shall not be required
with respect to: (i) any assignment or transfer of Registrable Securities to an
Affiliate of Investor, including for this purpose if Investor is an investment
company, any fund or account advised by Investor’s investment adviser

 

III-11

--------------------------------------------------------------------------------


 

or any Affiliate thereof; or (ii) any assignment or transfer of all of the
Registrable Securities owned by an Investor.  In the event of any such permitted
assignment or transfer by the Investors to any permitted transferee of all or
any portion of such Registrable Securities such transfer will be allowed only
if: (a) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (b) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (i) the
name and address of such transferee or assignee and (ii) the securities with
respect to which such registration rights are being transferred or assigned, (c)
immediately following such transfer or assignment, the securities so transferred
or assigned to the transferee or assignee constitute Restricted Securities, (d)
at or before the time the Company received the written notice contemplated by
clause (b) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein, and (e) the
Company is furnished with an opinion of counsel, which counsel and opinion shall
be reasonably satisfactory to the Company, to the effect that the permitted
assignment would be in compliance with the Securities Act and State Acts.

 

9.                                       Amendment and Waiver.  Any provision of
this Exhibit III may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
hold a majority interest of the Registrable Securities.  Any amendment or waiver
effected in accordance with this Section 9 shall be binding upon each Investor
and the Company.

 

10.                                 Miscellaneous.

 

(a)                                  A person or entity shall be deemed to be a
holder of Registrable Securities whenever such person or entity owns of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.

 

(b)                                 Except as may be otherwise provided herein,
any notice or other communication or delivery required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified mail,
postage prepaid, or by a nationally recognized overnight courier service as
follows, and shall be deemed given three days following the date of mailing, in
the case of a notice sent by certified mail, or, in all other cases, when
actually received.

 

If to the Company, to:

 

AirNet Systems, Inc.

 

 

3939 International Gateway

 

 

Columbus, Ohio  43219

 

 

Attention:

Joel Biggerstaff

 

 

 

President and Chief Executive Officer

 

 

 

If to the Investors, to:

 

Each Investor at the address provided in its executed Stock Purchase Agreement

 

III-12

--------------------------------------------------------------------------------


 

The Company or any Investor may change the foregoing address by notice given
pursuant to this Section 10(b).

 

(c)                                  Failure of any party to exercise any right
or remedy under this Exhibit III or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof.

 

(d)                                 This Exhibit III shall be governed by and
interpreted in accordance with the laws of the State of Ohio, without regard to
the conflict of laws provisions thereof.

 

(e)                                  If any term, provision, covenant or
restriction of this Exhibit III is held by a court of competent jurisdiction to
be invalid, illegal, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(f)                                    The Company shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the holders of Registrable Securities in this Exhibit III or
otherwise conflicts with the provisions hereof.  The restrictions on the
Company’s rights to grant registration rights under this paragraph shall
terminate on the date all Registrable Securities have been registered pursuant
to a Registration Statement that has been declared effective by the Commission.

 

(g)                                 This Exhibit III and the various Stock
Purchase Agreements constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein. 
This Exhibit III and such Stock Purchase Agreements supersede all prior
agreements and undertakings among the parties hereto with respect to the subject
matter hereof.

 

(h)                                 Subject to the requirements of Section 8
hereof, this Exhibit III shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

 

(i)                                     All pronouns and any variations thereof
refer to the masculine, feminine or neuter, singular or plural, as the context
may require.

 

(j)                                     The headings in this Exhibit III are for
convenience of reference only and shall not limit or otherwise affect the
meaning thereof.

 

III-13

--------------------------------------------------------------------------------


 

Schedule A to Exhibit 10.1

 

Gerald G. Mercer and AirNet Systems, Inc. are parties to Stock Purchase
Agreements with the investors identified below which are substantially identical
to the Stock Purchase Agreement, dated as of December 26, 2002, between Gerald
G. Mercer and Gryphon Master Fund, L.P. with AirNet Systems, Inc. as a party for
purposes of the registration rights provisions contained in Section 7 thereof
and Exhibit III attached thereto:

 

Name of
Investor

 

Date of
Stock Purchase Agreement

 

Number of
Common
Shares
Purchased

 

Aggregate
Purchase
Price for
Common Shares
Purchased

 

 

 

 

 

 

 

 

 

MidSouth Investor Fund, L.P.

 

12/23/02

 

50,000

 

$

212,500

 

 

 

 

 

 

 

 

 

BFS US Special Opportunities Trust PLC

 

12/26/02

 

150,000

 

$

637,500

 

 

 

 

 

 

 

 

 

SBL Fund, Series V

 

12/26/02

 

182,000

 

$

773,500

 

 

 

 

 

 

 

 

 

Security Equity Fund, Mid Cap Value Series

 

12/26/02

 

168,000

 

$

714,000

 

 

 

 

 

 

 

 

 

Renaissance US Growth Investment Trust PLC

 

12/26/02

 

75,000

 

$

318,750

 

 

 

 

 

 

 

 

 

Renaissance Capital Growth & Income Fund III, Inc.

 

12/26/02

 

75,000

 

$

318,750

 

 

Each of the foregoing Stock Purchase Agreements has been omitted in reliance
upon Instruction 2 to Item 601 of Regulation S-K.

 

--------------------------------------------------------------------------------